             Case 5:18-cr-40058-HLT Document 124 Filed 07/27/19 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                     (Topeka Docket)


UNITED STATES OF AMERICA,                               )
                                                        )
                                Plaintiff,              )
                                                        )    CASE NO. 5:18-CR-40058-HLT
                                                        )
v.                                                      )
                                                        )
THOMAS FRITZEL, et al.,                                 )
                                                        )
                                Defendant.              )

              DEFENDANT THOMAS FRITZEL’S MOTION FOR ACQUITTAL

         COMES NOW, the Defendant Thomas Fritzel and moves the Court for an acquittal. In

support of said motion, the Defendant submits the following.

                                             I. STANDARD

         Federal Rule of Criminal Procedure 29(a) reads:

         “After the government closes its evidence or after the close of all the evidence, the
         court on the defendant's motion must enter a judgment of acquittal of any offense
         for which the evidence is insufficient to sustain a conviction. The court may on its
         own consider whether the evidence is insufficient to sustain a conviction. If the
         court denies a motion for a judgment of acquittal at the close of the government's
         evidence, the defendant may offer evidence without having reserved the right to do
         so.” Fed. R. Crim. P. 29.

Rule 29(b) provides that the court:

         [M]ay reserve decision on the motion, proceed with the trial (where the motion is
         made before the close of all the evidence), submit the case to the jury, and decide
         the motion either before the jury returns a verdict or after it returns a verdict of
         guilty or is discharged without having returned a verdict. If the court reserves
         decision, it must decide the motion on the basis of the evidence at the time the ruling
         was reserved. Fed. R. Crim. P. 29

         The Tenth Circuit reviews de novo whether to grant a motion for acquittal. United States

v. Fuller, 751 F.3d 1150, 1153 (10th Cir. 2014); United States v. Cooper, 654 F.3d 1104, 1115


69781980.3
          Case 5:18-cr-40058-HLT Document 124 Filed 07/27/19 Page 2 of 6




(10th Cir. 2011). “The court must grant a motion for judgment of acquittal when the evidence is

insufficient to sustain a conviction.” United States v. Dahda, 2014 WL 6632926, at *1 (D. Kan.

Nov. 21, 2014).

                                          II. ARGUMENT

        A.      The Government has Failed to Establish that the Material Removed from the
                Demolition Site was Friable Asbestos.

        This Court must grant Defendant’s Motion as no reasonable juror could find that the

Government has proved friability. The claim of friability is insufficient to sustain a conviction.

        To be regulated, asbestos containing material, or “RACM” subject to NESHAP work

practice standards, the material must be “friable,” meaning that it “contain[s] more than 1 percent

asbestos as determined using the method specified in appendix E, subpart E, 40 CFR part 763,

section 1, Polarized Light Microscopy, that, when dry, can be crumbled, pulverized, or reduced to

powder by hand pressure.” 40 C.F.R. § 61.141.

        Counts 2, 3, and 4 of the Indictment require the Government to establish that the material

at issue was friable. Otherwise, the material is not RACM and not regulated. The Government

did not offer a single witness to testify that he or she had crumbled, pulverized, or reduced any

sample by hand pressure. Thus, the Government has no evidence that the material at issue was

friable RACM subject to NESHAP regulation.

        None of the Government’s witnesses testified that they performed a friability test on any

materials from the site. Adrian Turner testified about a printed form that stated the materials

found were “friable,” but did not testify that he had performed any friability analysis on the

materials1. In fact, he did nothing but collect the samples and bring them to the lab. Similarly,



1 Adrian Turner was not listed as an expert witness and did not provide any expert testimony regarding
friability.

                                                    2
            Case 5:18-cr-40058-HLT Document 124 Filed 07/27/19 Page 3 of 6




Tami Van testified at trial that she had not performed any type of friability analysis on the

materials in question. Thus, the Government has assumed friability without testimony from a

single witness that the material was actually friable. The Government’s witnesses might have

assumed they were handling/analyzing friable material, but the Government did not offer any

proof to establish how the witnesses reached this conclusion. In fact, no witness ever performed

a friability test.

           Because the Government has failed to offer testimony or evidence that the material at issue

was friable, there is no way any reasonable juror could find that the Government has proved

friability. Therefore, Counts 2, 3, and 4 of the Indictment must be dismissed.

           B.     The Government has Failed to Prove Mr. Fritzel had Knowledge of the
                  Alleged NESHAP Violations in Counts 2, 3, and 4.

           The Government must prove that Mr. Fritzel had knowledge of the NESHAP violations

alleged in Counts 2, 3, and 4. However, the Government has failed to provide evidence sufficient

to allow any reasonable juror to determine that Mr. Fritzel himself knowingly violated the

NESHAP regulations.

           Knowledge in relation to Counts 2, 3, and 4 of the Indictment require that that Mr. Fritzel

acted voluntarily and intentionally, and not because of mistake or accident. See Tenth Circuit

Manual of Criminal Pattern Jury Instructions § 1.37 (2018). Mr. Fritzel’s knowledge cannot be

established merely by demonstrating that he was negligent, careless, or foolish. Id. No witness has

testified, nor has any of the Government’s evidence shown, that Mr. Fritzel was present at the site

during demolition or in any way directed individuals present at the site. Additionally, none of the

testimony or evidence could lead to an inference that such knowledge could be imputed to Mr.

Fritzel.




                                                    3
         Case 5:18-cr-40058-HLT Document 124 Filed 07/27/19 Page 4 of 6




               1. Failure to Notify

       The Government has failed to provide evidence sufficient to allow any reasonable juror to

determine that Mr. Fritzel knowingly failed to provide written notice to the EPA of his intention

to demolish or renovate at least 10 working days in advance of any activity disturbing the RACM.

The Government failed to introduce any testimony that Mr. Fritzel failed to provide written notice

to the EPA. Mr. Schlaman was the only witness that testified during the Government’s case

regarding failure to notify, and his statements were regarding failure to notify KDHE, not the EPA.

Further, the Government failed to introduce any evidence that Mr. Fritzel was aware there was

RACM in the roof, and thus unaware of any duty to notify the EPA.

               2. Failure to Wet

       There is no evidence for any reasonable juror to determine that Mr. Fritzel knowingly failed

to adequately wet the regulated asbestos-containing material and ensure that it remained wet until

collected and contained or treated in preparation for disposal, a necessary element of Count 3. The

Government did not offer testimony from a single witness as to whether the material at the site

was adequately wetted until collected and contained, let alone that Mr. Fritzel had knowledge

regarding failure to adequately wet. In fact, the Government did not offer any testimony from any

witness who was even present at the site when demolition occurred.

               3. Failure to Contain

        Finally, the Government has failed to produce evidence sufficient to allow any reasonable

juror to determine that Mr. Fritzel knowingly failed to contain all regulated asbestos-containing

material removed or stripped in leak-tight wrapping or leak-tight containers once that regulated

asbestos-containing material has been wetted, a necessary element of Count 4. That the

Government’s witnesses (Mr. Schlaman and Tina Gustafson) may have testified there was asbestos



                                                4
          Case 5:18-cr-40058-HLT Document 124 Filed 07/27/19 Page 5 of 6




on the ground at the site does not establish that this material was friable RACM. It certainly does

not establish that Mr. Fritzel himself failed to contain this material in a leak-tight container. Again,

the Government failed to offer testimony from any witness present at the demolition site when the

material was being removed, so it would be purely speculative to state Mr. Fritzel knowingly failed

to contain the friable RACM.

       The Government has failed entirely establish any basis sufficient to allow a reasonable

juror to determine the NESHAP regulations were violated. There is absolutely no evidence Mr.

Fritzel did anything willfully, deliberately, or with bad purpose.

                                        III. CONCLUSION

       Mr. Fritzel respectfully requests that the Court grant his motion for acquittal because The

Court must grant a motion for judgment of acquittal because no reasonable juror could find that

the Government has proved friability beyond a reasonable doubt or that Mr. Fritzel had the

requisite knowledge to violate Counts 2, 3, and 4 of the Indictment.

               Respectfully submitted, this 27th of July, 2019

                                                        s/ Thomas G. Lemon - 16120
                                                        Cavanaugh, Biggs & Lemon, PA
                                                        2942A SW Wanamaker Drive, Suite 100
                                                        Topeka, KS 66614-4135
                                                        785-440-4000
                                                        Fax: 785-440-3900
                                                        Email: tlemon@cavlem.com

                                                        Edward F. Novak (admitted Pro Hac Vice)
                                                        Meslissa S. Ho (admitted Pro Hac Vice)
                                                        Polsinelli PC - Phoenix
                                                        CityScape
                                                        One East Washington Street, Suite 1200
                                                        Phoenix, AZ 85004
                                                        602-650-2020
                                                        Fax: 602-264-7033
                                                        Email: enovak@polsinelli.com



                                                   5
         Case 5:18-cr-40058-HLT Document 124 Filed 07/27/19 Page 6 of 6




                                                       s/ Stephen N. Six - 16151
                                                       Stueve Siegel Hanson LLP - KC
                                                       460 Nichols Road, Suite 200
                                                       Kansas City, MO 64112
                                                       816-714-7100
                                                       Fax: 816-714-7101
                                                       Email: six@stuevesiegel.com
                                                       Attorneys for Defendant Thomas S. Fritzel



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of July, 2019, I electronically filed the foregoing with
the clerk of the court by using the CM/ECF system which will send a notice of electronic filing
to counsel of record.



                                               s/ Thomas G. Lemon __________________
                                               Thomas G. Lemon - 16120




                                                  6
